Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 1 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 2 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 3 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 4 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 5 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 6 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 7 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 8 of 12
Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 9 of 12
                                        Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 10 of 12
    J~ 44 /Rev 02 I 9)
                                                                  f:?                               CIVIL COVER SHEET                                                                                     20                      1 ll 2;
The JS 44 (!Vil cover shee                                        ~\,tallled berelll neither replace aor supplement the fihng and service of pleadings or other papers as reqmred by [a\v, except as
prov,ded by local rules of                                        . \iil)ipted by the Judie ial Conference of the Cmted States m September I 974 _1s required for the use of the Clerk of Court for the
purpose of m,l!anng the c                                            r',FF f','.STRlfCTION<; IJN 'VFXT P4c,F OF TH/5 FORM 1

I. (a) PLAINTIFFS                                                                                                                               DE.FE:'il>ANTS
    SCOTT AND ANDREA MAINS                                                                                                                     THE SHERMAN-WILLIAMS COMPANY,                                                                        E
                                                                                                                                               THOMPSON'S COMPANY
         (b)         County of Re,1derc.e off mt listed Plamuff                                                                                 County of Residence off rrst Listed Defend
                                            rFXCFPT TN(.' 5 P[AINT!Pr C                      F:S1
                                                                                                                                               NOT£



      (c) Attorneys rf,rm Name. Addre'\.~ and Teh:phone.                                                                                        Attorneys (/j Known/
    Kenneth T Levine. Esquire
    de Luca Levine. LLC
    Three Valley Square, Suite 220. Blue Bell, PA 19
    (215 )383-0081
    II. BASIS OF JURISDICTION (P/,1,can                                         .\" ,n/)neBoxOni})                                                                             'C(PAL PARTIESrPtacean                            'X" mOneBo_,fc,rP!amnb
                                                                                                                                                                                                                       and One Box for    fendani1
'."):             5 Govt:mment                              Federal Quesoon                                                                                                                                                             TF       DEF
                     Pld,nt1ff                                 fl' S &o'llernmenl Vo, a Pa, 1),J                                                                                                  Incorporated or Pnnc.1pa~ Plact:>     ~
                                                                                                                                                                                                    of Bus.~ness In Thts State

    -J          l: S Government                         4   Diversity                                                                                                                             Incorporated and Prmupa! Place-
                   Defendant                                  (lnd1cate Ct!izenshzp of Par11es w Item l]!J                                                                                           of Busme::is In Anot},er State

                                                                                                                                 C1tizen or SubJec:t of a                                         Fore1gn Nat10n
                                                                                                                                   Fort"Pn ( ounc


I
    IV !\j
                     CONTRACT
                                    .
       .·A TL'RE, OF' SL'IT rT lace an                          A   111   One Box On!;)
                                                                                   TOR.TS                                               FOR••"            ENALTY
                                                                                                                                                                                    Chck here for
                                                                                                                                                                                       BA!NKR:Ul''tCY
                                                                                                                                                                                                           :S.auue ,,f '>uu Code De~u,nuons
                                                                                                                                                                                                                            rn-1-rnu STATIITES               I
    J J l o Insuranc e                                 PERSONAi. INJl:RY                         PERSO"IAL I;>.Jl'.RY            '.1 625 Drug Related Seizure             '.1 422 Appeal 28 USC I 58                  :7 l75 False Claims Act
    '7 :,20 Manne                               '.1 l IO Airplane                            '.1 )65 Personal I"Jllry                    of Property 21 l:SC 881          '.1 42) Withdrawal                          :7 l76 Qu, Tam rn I :sc

    ,
    '.1 i lO Mo'ler Ac:t
        140 l\i egot,abl e Tn!.tJ1..i.mef!I
                                                .'.1 l: 5 A,rplane Produc I
                                                            I.,ab1l1ty
                                                                                                     Product 1 1abi hty
                                                                                             '.1 367 Health (are,
                                                                                                                                 '7 690 Other                                     28 U,C J57                                    l729(a))
                                                                                                                                                                                                                      '.1 400 State Reapportionment
    ,'7 ; 50 Recovery ot Overpayment            'J l20 Assa1.lr. [ ,heJ &                             Phannac-eutJcaJ                                                                             .I -n•r,I~          '.1 410 Anlllrust
              & f..ntorc:ernen of fodgment                  Slander                                   Personal lnJury                                                     '.1 820 C opynghLs                          '.1 4 30 Rank., and Bankmg
     '7 15 l Med1cace Act
     '7 I 52 Rec.ove.ry of Detaulted
                                                '.1    3 l0 federal ~ mployers
                                                            l.,abihty                        ,        Produc:t L.1ab1ltt}'
                                                                                                  368 Asbestos Personal
                                                                                                                                                                          '.1 ~10Palent
                                                                                                                                                                          '."1 8 l 5 Patent - AbbreVlated
                                                                                                                                                                                                                      '.1 450 Commerre
                                                                                                                                                                                                                      '.1 460 Deportation
              Stl.i.de·nr I .oam~               n      140 Manne                                       lnJW)' Produ, t                                                            New DT1Jg App:1c.at1on              '."1 470 Racketeec Influenced and
    ,         (1:xc lude:s Vererans)
        l 5 l Rec·overy of Overpayment
                                                '.1    145 Manne Product
                                                             Liab1hry
                                                                                             ,
                                                                                                       I iab,hty
                                                                                                 PERSONAL PROPERTY                                  AUHU
                                                                                                                                                                          .'7 X40 Trademark
                                                                                                                                                                              ........, l ' A •
                                                                                                                                                                                                           ..                  Corrupt Orgruuzattons
                                                                                                                                                                                                                      '."1 4~0 Consumer Credit
                                                '."1
    _,        of Vere ra,1 s Rene-fils                 350 Motor Veh,de                           l 'O Other F ralld             7 710 Fa,r Labor Standards               '.1 g6J HIA (; 395ft)                       '7 485 Telephone Consumer



                                                                                "Ii
        I 60 Stoc.kholders Sruts                '.1    3" Motor Vehi<le                      ".1 371 Tn.nh 1n Lendmg                         Acr                          :J 862 Black Lw,g (9l3J                               Protec:tlon Act
     '7 I CJO Other l. ontrac-t                             Produc.t L1ab1IJtY               '."1 380 Other Personal             :7     7 20Labor 'Managemenr             :'.'J 861 DIWC/DJWW (405tg)I                '."1 490 l able/Sat TV
    '.1 I Y5 C untrac:t Product L1a1J,hty                                                              Property Damage                       Relahom,                     '.1 864 <,SID T ,tie XVI                    ., 850 5ecunne-~/(,onurhJd,r,,:-..,-
                                                '.1 l6u Other Persunal
     , l 9h f ranch1se                                  ln;ury                               ~ l 8 5 Property Damage             '."1   740 Railway Labor Act             :J 865 RSI (405(g))                                   Exc.hange
                                                '.1 lo2 Personal lrJlll-Y                  )           Produc-t Ltab1hty         '."1   751 FawJy and Medical                                                         '."1 890 Other 5tatmory Ac-uons
                                                        Medical 1\.falprac         e                                                         I.eave Ac:t                                                               7 89 I Agncultural Acts
I               REAL PROPERTY                           CIV1L-R.IGRTS I                I      PRISONER. 'PETITloNS               '."1   790 Other Labor L,t,ga!JOn            JIEIJ'EIUL TAXSUl'f.S ,                 '.1 ~93 l..nVIro11me,1tal Matters
    ::"'J 2 i OLa11d ( ondemnarwn               '.1 440 Other l. 1v,I R,ghV                      Habeas Corpus.                  '."1   79; Employee Ret.remenr           ,   870 Taxes (l_; S Plamt,ff               '.1 895 Freedom of lntormanon
    J l 20 ForedL)SUre                          '."1 441 Vot1"g                              :7 463 Al,en Detainee                          Income Sec:unty Act                   or Defendant)                                 Acr
    '."1 2 30 Re.nt l.<"ase & l..Jectmenr       '."1 442 F.mployment                         cl 510 Motion, to Vacate                                                     '.1 871 IRS TTurd Party                     '.1 896 Arb,tral!On
    '.1 240 Torts to Land                       '.1441 Hou.sing.                      Sente-nre                                                                                    26 l:SC 7609                       ::1 899 Achmnistranve- Procedure
    '."1 245 Torr Prod1.«t l iab,hry                     Au ommodat1uns     '7 5 30 (,eneral                                                                                                                                   Act,Rev1ew or A.ppea of
    '.1 ]YO A:; Other Real Property             '."1 445 Amer w,D1sab1h1Ies '."1 5 35 Death Penalty                                            IMMIGRATION                                                                     Agency DeosJOn
                                                         l.mployment             Other·                                          cl 462 Naturahzallon Appl,cal!On                                                     '.1 950 ( onstJtullonahry ol
                                                '7 446 Amer w,D1sabiht1es • '."1 540 Mandam\Js & Other                           '.1 465 Other lmm1gra11on                                                                      Srate Sratllres
                                                         Other              '.1                  ,,o
                                                                                      CIVII Rights                                       Altlons
                                                '."1 448 E.due anon         '."1 555 Pnson Cond111on
                                                                            '7 560 Crvtl Detamee

    r                                                                                 Cond,trnn.s uf
                                                                                      ( unf, nement


/v.
 XI
            O*IS '"••~ ,
                On nal
                Pr     eedmg
                                              m ()ue Bn.x ()11h1

                                  '.12 Removed from
                                            State Court
                                                                            7     3         Remanded from
                                                                                            Appellate Court
                                                                                                                           ,   4 Remstated or
                                                                                                                                 Reopened
                                                                                                                                                        '.1   s   Tran sferred from
                                                                                                                                                                  Another D1stnct
                                                                                                                                                                                                  7 6 Mullld1stnct
                                                                                                                                                                                                         L1tigat10n -
                                                                                                                                                                                                                                 7 8   Mu'.tid1stmt
                                                                                                                                                                                                                                       L1t1ga1ton -
                                                                                                                                                                  /vpeC1/J-I                             Transfer                      Drrect File
                                                        Cne the lJ S Cn 11 Statute under wh,ch you are filmg (Do not cite jurisdictronal statutes unless diversity/
                                                         28 U.S C. Section 1332
~AUSE OF ACTIO~                                         Bnef desc.npt1on of ~ause
                                                         C1v1l suit for damages caused to a residence due to ignited product material
    Vil. REQCESTED IN        :7 CHHK                                        If THIS IS A CLASS ACTIO:'I                                 DF.MA,'10 $                                          CHfCK YFS o ; ; r - e i n ~ d m complaint
         CQ'\,fPLAINT:          l,"',[)f.R                                  RU.F 21 FR Cv P                                                75,000 00                                         JLRY DE1\1A~ .             1es    ~No
    VIII. REI.A TED C ASE(S)
                 IF A'.\TY
                                                            ISH   Ms true uonsJ
                                                                                             JCIX,Ic                                                                          DOCKET NCMBER
                                                                                                                                                                                                                   C7JAN               - 7 2020
    f),\   TE
                                                                                                                        f tz;;;;ORO
    01/06/2020
    FOR OFFICE CSE O"ILY

         Rf.( UPI#                                                                                     APPLYING IFP                                           JUD<,F                                     MA<, Jl:Dl,E
rt; \.9
    ;-t               S
                                .
                                                   G
                                    Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 11 of 12
                                                        (;~[TED sT ATES nrsTRICT cot.:RT


                                                         .   ,• •
                                                                                             ./ nf'Tl 4
                                                      THF. EA.STERN DISTRICT OF PENNSYLVANIA J •~ V - L,.4

                                                                                DESIG:'iATION FOR\1
                                                                                                                                        ~
                                                                                                                                                  20
                                                                                                                                                                  1/-
                                                                                                                                                                         11 2 ~
                                                                                                                                                                                   /1/
                                                                                                                                                                                   / /~

                            (to be used by counse or pm se plamh/jto ,nd,cate the categm) of the case for the purpose of au1g11ment tn the appropriate calendar)

 Addre&s of Plamttff                                                3701 Timberlane Drive.Easton, PA 18045-5748

 Address of Defendant                                               101 W. Prospect Avenue, Cleveland, OH 44115

 Place of Accident, lnc1dent or Traru,act1on                                    3701 Timberlane Drive, Easton, PA 18045-5748


 REI.A TED CASE, /fl ANY:

 Case Number                                                          Judge_                                                     Date Termmated

 C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

            ls thrn case related tQ property mcluded man earlier numbered suit pendmg or w1thm one year                             YesD                 No[Z]
            prev10w;ly termmated action m this court?

 2          Does this case involve the same 1&&ue of fact or gtow out of the same transaction as a pnor &mt                         YesD                 No[Z]
            pendmg or w1thm one year prev10usly termmated action m this court?

            Doe~ this case mvolve the vahd1ty or mfrmgement of a patent already m suit or any earlier                               YesD                 No[l)
            numhered ca&e pending or wtthm one year prevtously temunated acuon of this court?

 4          ls this rase a second or successive habeas corpus. soc~secunty appeal, or pro se c1v1l nghts                            YesD                 No[Z]
            case filed by the same md1v1dual"'

 T certify that, to my knowledge, the WJthm case               D is   I      i not
 this court except as noted above

 DATE            01/06/2020
                                                                                                                                              4ttorneJ, ID   #   (1f appl,cable)


 CIVIL: (Place a , in one category only)

 4                   Federal Quesnon Cases·                                                       B.    Diversity Jurtsdiction Cases:
                                                                                                                                                                                   7
 ••         1
            2
                     lndernmty Contract, Manne Contract, and All Other Contracts
                     FELA
                                                                                                  ••    2
                                                                                                              Insurance Contract and Other Contracts
                                                                                                              Airplane Personal lnJury
  ••        3        Jones Act-Personal Injury
                                                                                                   •    3     Assault, Defamation
            4
            s
                     Antitrust
                                                                                                   •    4
                                                                                                        s
                                                                                                              Manne Personal In Jury




                                                                                           ~
 §          6
            7
                     Patent
                     Labor-Management Relat10ns
                     C1v1l Rights
                                                                                                        6
                                                                                                        7
                                                                                                              Motor Vehicle Personal lnJury
                                                                                                              Other Personal Injury (Please speufy)
                                                                                                              Products Liab1hty

 •          8        Habeas Corpus                                                                      8     Products Liab1hty - Asbestos

 B          9
            10
                     Secunt1es Act(s) Cases
                     Social Secunty Review Cases
                                                                                                        9     All other Diversity Cases
                                                                                                              (Please specify)    PrllPill1¥ Damage Products Liability
 •          II       All other federal Question Cases
                     (Please specify)



                                                                                 ARBITRATIO!'. CERTIFICA TIO!'.
                                                         (The effect of this certtficauon ts to remove the case from ehg1b1hty for arbt1rat10n)

                          Kenneth T. Levine                      , c.ounsel of record or pro se plamt,ff, do hereby c ert,fy




                     ~:=~~::~.~::::.:•.:::::~~~~$//4~
                     Pursuant to Local Civil Rule 5 3 2, § 3(c) (2), that to the best of my knowledge and behef. the damages recoverable m this c1v1l act10n case
                                                00



                                                                                                                                                       jA! - 7 2020
  DATF           0                                                                                                                                  6 9
                                                                               Attorney-•at-Law 'Pro Se Pla,nufj                              Attorney ID    #   r,f appluahle1

  I\OT'f A tnal de nova w,11 be a tnal by Jury only if there has been comphance with f R (" P 3R

 ( it,   t,tfY f)/20181
       Case 5:20-cv-00112-EGS Document 1 Filed 01/07/20 Page 12 of 12



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLV A..1"IA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

 Scott and Andrea Mains,                                                    CIVIL ACTION

                    v.
 The Sherman· Williams Company, domg
                                                                                    20            1121
 husmess as, The Thompson's Company.                                        NO.

In accordance with the Civil Justice Expense and Delay Reduct10n Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designat10n Form in all civil cases at the time of
filmg the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plamtlff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant beheves the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE :v!A.NAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denymg plamtiff Social Security Benefits.                                    ( )

(c) Arbitration    Cases required to be designated for arbitrat10n under Local Civil Rule 53.2      ( )

(d) Asbestos - Cases mvolving claims for personal mjury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - C:ases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.



01/06/2020                      Kenneth T. Levine                      Plaintiff
Date                              Attorney-at-law                       Attorney for
 (215 )383-0081                   (215)383-0082                        klevine(a)delucalevme.com

Telephone                           FAX Number                          E-:vtail Address


(Clv. 660) 10/02




                                                                                           JAN - 7 2020
